Case 1:18-cv-06714-PKC-RLM Document 36 Filed 09/12/19 Page 1 of 2 PageID #: 105



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 Alphonso Dixon,
              Plaintiff                                          18    cv 06714

                  -against-                                     JOINT STIPULATION OF
                                                                PARTIAL DISMISSAL WITH
                                                                PREJUDICE

 Inter-Con Security Systems, Inc.,
 and William Barr, in his
 official capacity as Acting Attorney
 General of the United States,
                 Defendants.


         Pursuant to Federal Rule 41(a)(1)(ii), Alphonso Dixon, plaintiff and William Barr, defendant

 in the above-styled and numbered cause, respectfully stipulate that any and all claims that either

 party has or may have against the other are hereby DISMISSED WITH PREJUDICE. These two

 parties also hereby agree and stipulate that each party is responsible for its own costs and attorneys’

 fees as a result of this action.


 Dated: September 12, 2019

                                                        Respectfully Submitted,

 For Plaintiff:                                         Katherine L. Butler
                                                        Texas Bar No. 03526300
                                                        Butler & Harris
                                                        1007 Heights Blvd.
                                                        Houston, TX 77008
                                                        (713) 526-5677
                                                        kathy@butlerharris.com

 For Attorney General Barr:                             David C. Nelson
                                                        Special Attorney
                                                        Office of the U.S. Attorney, District of
                                                        Connecticut
                                                        CT Bar No. _______
                                                        Connecticut Financial Center
Case 1:18-cv-06714-PKC-RLM Document 36 Filed 09/12/19 Page 2 of 2 PageID #: 106



                                          157 Church Street, 24th Floor
                                          New Haven, Connecticut 06510
                                          (203) 821-3700
                                          David.C.Nelson@usdoj.gov
